DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 8/17/2022. Claims 1-22 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 3/19/2019. The assignee of record is ALIBABA GROUP HOLDING LIMITED. The listed inventor(s) is/are: XU, Lingjie; WEI, Wei.
Response to Arguments
Applicant’s arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant argues:
a.

    PNG
    media_image1.png
    695
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale

a. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yan provides two neural networks and Fer provides an accelerator for executing each computational layer of a neural network, therefore the combination would yield a system capable of evaluating computational resources of an accelerator for executing each computational layer of the first and second neural networks, Fer and Yan are analogous art because they are both related to neural networks, and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the accelerator techniques of Fer with the system of Yan for optimization of the architecture of accelerator building blocks (Fer Col 1 Ln 67 to Col 2 Ln 1).
Allowable Subject Matter
Claims 5, 13, & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10, & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190147337 A1, filed 11/13/2018; hereinafter Yan) in view of Ferdman et al. (US 10726330 B2, PCT/US2017/056144 filed 10/11/2017; hereinafter Fer).
For Claim 1, Yan teaches a method comprising: analyzing workloads of a first neural network and a second neural network (Yan ¶ 0075 neural network merger 231 may determine the operations having identical topologies and identical operands, for example, the size of inputs and outputs of the operations, operation parameters (for example, bias, weight, and the like), as identical operations…. when the first operations of the first neural network and the second operations of the second neural network have identical operation topologies and identical inputs and outputs but a first bias value related to the first operation is different from a second bias value related to the second operation, based on a similarity between the first bias value and the second bias value, an identity between the first operation and the second operation may be determined), wherein the first neural network and second neural network each includes multiple computational layers (Yan ¶ 0039 A neural network may include a plurality of layers (e.g., an input layer, an output layer, and hidden layers), and an operation of a neural network denotes an operation performed on each of a plurality of layers
Please see Yan Fig. 4 below and Yan ¶ 0052-0057 describing layers 10, 12, 14, 16 of Fig. 4, thank you:

    PNG
    media_image3.png
    546
    686
    media_image3.png
    Greyscale

).
Yan does not explicitly teach evaluating computational resources of an accelerator for executing each computational layer of the first and second neural networks; and scheduling computational resources of the accelerator to execute one computational layer of the multiple computation layers of the first neural network and to execute one or more computational layers of the multiple computational layers of the second neural network.
However, Fer teaches evaluating computational resources of an accelerator for executing each computational layer of the first and second neural networks (Fer Claim 17 An accelerator to process a convolutional neural network, the accelerator comprising a plurality of convolutional layers associated with the convolutional neural network and determining a current pyramid from a plurality of pyramids capable of being determined for the convolutional neural network, the current pyramid defining a computational window that spans across the plurality of convolutional layers of the convolutional neural network); and 
scheduling computational resources of the accelerator to execute one computational layer of the multiple computation layers of the first neural network and to execute one or more computational layers of the multiple computational layers of the second neural network (Fer Claims 17-20 wherein the current pyramid includes within the computational window portions of the convolutional layers of convolutional neural network that are fused to provide data flow exploiting inter-data locality among the plurality of convolutional layers, wherein a convolutional layer of the plurality of convolutional layers comprises: an on-chip buffer configured to access for the convolutional layer of the current pyramid a current three-dimensional tile structure having a subset of a plurality of input data values in the set of input feature maps, each tile of the current three-dimensional tile structure corresponding to a respective feature map in a set of input feature maps, wherein the current three-dimensional tile structure of each of the plurality of pyramids for the convolutional layer has a different subset of the plurality of data values in the set of input feature maps; a reuse unit, implemented in hardware, configured to reuse intermediate convolved data values from a three-dimensional tile structure of a determined previous pyramid that are associated with first data values of the subset in the current three-dimensional tile structure, when the intermediate convolved data values of the previous three-dimensional tile structure overlap convolved data values that are to be computed in the current pyramid; and compute unit, implemented in hardware, configured to compute intermediate non-overlapping convolved data values that are associated with second data values of the subset in the current three-dimensional tile structure using associated filters having a plurality of weight data values, and to buffer reused intermediate convolved data values when available and computed intermediate convolved data values as intermediate data in an on-chip buffer of a next convolutional layer or output data of an output on-chip buffer of the accelerator.
18. The accelerator to process the convolutional neural network according to claim 17, wherein the current three-dimensional tile structure is loaded from an external memory to the on-chip buffer.
19. The accelerator to process the convolutional neural network according to claim 17, wherein the buffered output data are written from the output on-chip buffer to a set of output feature maps in an external memory.
20. The accelerator to process the convolutional neural network according to claim 17, wherein the convolutional layers are processed in a pipeline to overlap processing of the plurality of convolutional layers.).
Fer and Yan are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the accelerator techniques of Fer with the system of Yan for optimization of the architecture of accelerator building blocks (Fer Col 1 Ln 67 to Col 2 Ln 1).
For Claim 2, Yan-Fer teaches the method of claim 1, wherein the first neural network has a first pipeline interval, wherein an execution time for the one computational layer of the first neural network is shorter than the first pipeline interval (Fer Fig. 5 pipeline 502 and please see 504, 514, 524 which are shorter than 502. Please see screenshot of Fer Fig. 5 below, thank you

    PNG
    media_image4.png
    783
    438
    media_image4.png
    Greyscale

), and wherein scheduling computational resources comprises: 
scheduling the computational resources of the accelerator to execute the one or more computational layers of the second neural network during a time period corresponding to a difference between the first pipeline interval and the execution time (Fer Col 14 Ln 57 to Col 15 Ln 2 the fused accelerator 502 can be pipelined in order to overlap the processing of the convolutional layers 504, 514, . . . , 524, which can mitigate idling of the foregoing convolutional layers and accelerate processing of the convolutional neural network layers. For example, processing of a three-dimensional tile structure for a second pyramid of the certain convolutional neural network can start as soon as the convolutional layer 504 completes processing of a three-dimensional tile structure for a first pyramid of the certain convolutional neural network. This pipelining can be used to allow execution of multiple pyramids for the certain convolutional neural network to be overlapped in time).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Claims 3, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan-Fer as applied to claim 1 above, and further in view of Li et al. (US 10748057 B1, filed 9/21/2016; hereinafter Li)
For Claim 3, Yan-Fer teaches the method of claim 1, Yan-Fer does not explicitly teach wherein scheduling computational resources comprises: scheduling the computational resources of the accelerator to execute the one or more computational layers of the second neural network before executing the one computational layer of the first neural network.
However, Li teaches wherein scheduling computational resources comprises: scheduling the computational resources of the accelerator to execute the one or more computational layers of the second neural network before executing the one computational layer of the first neural network (Li Col 4 Lns 34-37 the version identifier is also assigned to the second neural network module and is assigned to the second neural network module prior to training at least the first neural network module).
Li and Yan-Fer are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the assignment techniques of Li with the system of Yan-Fer because less computational resources may be utilized since at least some training may be obviated and/or the extent of at least some training lessened (Li Col 2 Lns 46-48).
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 

Claims 4, 6, 8, 12, 14, 19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan-Fer as applied to claim 1 above, and further in view of Canoy (CN 105934766 B, filed 1/21/2015; hereinafter Can; please see attached English translation, thank you).
For Claim 4, Yan-Fer teaches the method of claim 1, Yan-Fer does not explicitly teach wherein evaluating computation resources of the accelerator further comprises: comparing a total amount of computational resources for executing the first and second neural networks with a total amount of available computational resources of the accelerator.
However, Can teaches wherein evaluating computation resources of the accelerator further comprises: comparing a total amount of computational resources for executing the first and second neural networks with a total amount of available computational resources of the accelerator (Can Claims 1 & 9 1. A method for method for generating event, comprising: a second neural network independent from the operation for the first neural network to monitor activity of the first neural network. is not limited by the resources available to the first neural network is used so that the operation of the second neural network, and based on monitoring the activity period of the first neural network signal received from the first neuron of the first neural network to generate said event at least in part the second neural network. a movable second neuron wherein the received signal to make said second neural network exceeds the abnormal threshold.
8. The method according to claim 1, wherein, further comprising based at least in part on the event to reconfigure the second neural network.
9. The method according to claim 8, wherein the reconfiguring comprises adjusting the size of the second neural network, configuration parameters, and/or one or more of the adjusted threshold value.
Please also see Can claim 27, thank you).
Can and Yan-Fer are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reconfiguring techniques of Can with the system of Yan-Fer because operation of the neural network can be made not available for limiting resources (Can Claim 27).
For Claim 6, Yan-Fer teaches the method of claim 1, Yan-Fer does not explicitly teach further comprising: determining a time period that the computational resources assigned for executing the first neural network are not used during execution of the first neural network, wherein the one or more computational layers of the second neural network are executed within the time period.
However, Can teaches determining a time period that the computational resources assigned for executing the first neural network are not used during execution of the first neural network, wherein the one or more computational layers of the second neural network are executed within the time period (Can Claim 27 activity period 27. A device for generating an event, the device comprising: a second neural network independent from the operation for the first neural network for monitoring activities of the first neural network so that the operation of the second neural network is not available to the first neural network device for limiting resources, and for the second neural network based at least in part on monitoring the activity period of the first neural network signal received from the first neuron of the first neural network to generate the event of the device. a movable second neuron wherein the received signal to make said second neural network exceeds the abnormal threshold.).
Can and Yan-Fer are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reconfiguring techniques of Can with the system of Yan-Fer because operation of the neural network can be made not available for limiting resources (Can Claim 27).
For Claim 8, Yan-Fer teaches the method of claim 1, Yan-Fer does not explicitly teach wherein the computational resources of the accelerator are scheduled to execute the one computational layer of the first neural network and the one or more computational layers of the second neural network before executing another computational layer subsequent to the one computation layer of the first neural network.
However, Can teaches wherein the computational resources of the accelerator are scheduled to execute the one computational layer of the first neural network and the one or more computational layers of the second neural network before executing another computational layer subsequent to the one computation layer of the first neural network (Li Claim 9 8. The method according to claim 1, wherein, further comprising based at least in part on the event to reconfigure the second neural network. 9. The method according to claim 8, wherein the reconfiguring comprises adjusting the size of the second neural network, configuration parameters, and/or one or more of the adjusted threshold value.).
Can and Yan-Fer are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reconfiguring techniques of Can with the system of Yan-Fer because operation of the neural network can be made not available for limiting resources (Can Claim 27).
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 

Claims 7, 15, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan-Fer as applied to claim 1 above, and further in view of Diehl (DE 102019200954 A1, filed 1/25/2019; hereinafter Die; please see attached English translation, thank you).
For Claim 7, Yan-Fer teaches the method of claim 1, Yan-Fer does not explicitly teach wherein the first neural network has a longer pipeline interval than the second neural network.
However, Die teaches wherein the first neural network has a longer pipeline interval than the second neural network (Die last ¶ of Page 18 to first ¶ of Page 19 The first neural network 10th and the second neural networks 11 together form a common network. The first neural network 10th forms the body of the common neural network, with which repetitive, identical tasks are performed. The second neural networks 11 form rotating heads of the common neural network, which can be exchanged depending on the situation. This is a particularly efficient combination between the first neural network 10th and the second neural networks 11 created without the flexibility of separating the audio signals being restricted. By combining the variable second neural networks 11 with the first neural network 10th continuity in the separation of the audio signals is ensured in particular. A loss of information due to the change of one or more of the second neural networks 11 is avoided because information is in the first neural network 10th are saved. This is particularly advantageous since the input signal only lasts a few milliseconds. By means of the LSTM architecture, information about a longer period of the recorded audio data can be stored in the first neural network 11 get saved. This information can then also be transferred to the new second neural networks after an exchange of second neural networks. The new second neural networks can be optimally initiated on the basis of the stored information.).
Die and Yan-Fer are analogous art because they are both related to neural networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the interval techniques of Die with the system of Yan-Fer because the new second neural networks can be optimally initiated on the basis of the stored information (Die first ¶ of Page 19).
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446